Citation Nr: 1443109	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals, right leg closed tibiofibular fracture, prior to April 29, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals, right leg closed tibiofibular fracture, from April 29, 2010.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from May 1987 to May 1991.  

These matters come before the Board of Veterans' Appeal (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, in which the RO granted service connection for residuals, right leg closed tibiofibular fracture (hereinafter "service-connected right leg disability) and assigned an initial 10 percent rating, effective July 30, 2008.

In December 2009, the Veteran filed a timely notice of disagreement as to the initial rating assigned to his service-connected right leg disability.  Thereafter, in August 2010, the RO increased his disability rating to 20 percent, effective April 29, 2010.  The Veteran was notified of the increased rating in August 2010 but he did not withdraw his appeal.  Instead, he perfected his appeal by submitting a timely substantive appeal via VA Form 9 in December 2011.  Accordingly, his appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Board remanded these claims for additional evidentiary development, which has been conducted.  Accordingly, the appeal has been returned for additional consideration.  


FINDINGS OF FACT

1.  Prior to April 29, 2010, the Veteran's service-connected residuals, right leg closed tibiofibular fracture, was manifested by subjective reports of pain and swelling in the right knee and ankle, with a swollen, very tender bony protuberance in the right lower extremity just above the ankle.  The Veteran was able to demonstrate normal range of motion in the right knee, with right ankle flexion limited to 20 degrees in dorsiflexion and 40 degrees in plantar flexion, including after repetitive motion.  There was normal muscle strength and stability in the right knee and ankle, without evidence of any additional functional loss due to pain or other related factors.  

2.  After April 29, 2010, the Veteran's service-connected residuals, right leg closed tibiofibular fracture, was manifested by stiffness and pain in his right lower leg, knee, and ankle and at one time with additional loss of motion of the right ankle.  The Veteran was able to demonstrate normal range of motion in the right knee and ankle, including after repetitive motion, and he denied having flare-ups.  There was normal muscle strength and stability in the right knee and ankle, without evidence of any additional functional loss due to pain or other related factors.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating in excess of 10 percent for service-connected residuals, right leg closed tibiofibular fracture, prior to April 29, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2013).

2.  The schedular criteria for a disability rating in excess of 20 percent for service-connected residuals, right leg closed tibiofibular fracture, from April 29, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected right knee disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection for his right knee disability was granted and an initial rating assigned in the May 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records dated from December 2000 to January 2014.  The Veteran was also afforded several VA examinations in conjunction with the claim on appeal, including in March 2009, August 2010, and February 2014.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

By way of historical background, the evidence reflects that the Veteran suffered a fracture of the tibiofibular of the right leg during service.  As a result, the RO granted service connection for residuals, right leg closed tibiofibular fracture (hereinafter "service-connected right knee disability") in May 2009, and the RO assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, effective July 30, 2008.  In August 2010, the RO increased his disability rating to 20 percent under DC 5262, effective April 29, 2010.  

The Veteran has asserted that his service-connected right knee disability warrants a rating higher than 10 percent prior to April 29, 2010, and a rating higher than 20 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under DC 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee disability; a 30 percent rating is warranted for malunion with marked disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion and requiring a brace.

Normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  


Rating Prior to April 29, 2010

In evaluating whether a disability rating higher than 10 percent is warranted for the Veteran's service-connected right knee disability prior to April 29, 2010, the Board notes that the pertinent evidence of record includes VA examination reports dated March 2009 and August 2010, as well as VA outpatient treatment records dated from July 2007 to April 2010.

VA treatment records reflect that, in September 2001, the Veteran reported that his status post right fibula fracture was mild but continued to bother him, particularly with weather changes.  Objective examination revealed a mild bony protuberance in the right lower extremity just above the ankle; the impression was probable mild degenerative joint disease (DJD) of the right leg.  VA treatment records do not contain an x-ray confirming a diagnosis of right leg DJD; nevertheless, the records show the Veteran had a history of gout and had variously reported having right foot pain, with objective evidence of good pedal pulses bilaterally.  Otherwise, the VA treatment records do not contain any complaints, treatment, or findings related to the service-connected right knee disability, including any findings related to the Veteran's right ankle in relation to the service-connected right tibia/fibula disability.  

During the March 2009 VA examination, the Veteran reported having intermittent pain in the right lower extremity, particularly in the distal area and right ankle.  He reported that, since the in-service injury, there is an area on the medial aspect of his right lower extremity that is swollen, very tender, and has not shown improvement.  He also reported twisting his right ankle in September 2008, which resulted in swelling and pain, for which he received an injection.  He reported twisting his ankle a second time in November 2008, after which he received physical therapy for ten days and was out of work for one month.  The VA examiner noted that the Veteran's disability is manifested by pain, weakness, stiffness, fatigability, and lack of endurance in the right lower extremity and right ankle.  The examiner stated that flare-ups were not discussed, as the Veteran reported that his pain is intermittent.  He also noted there is no evidence of dislocations or subluxation in the knee but there was a history of gout in the left great toe.  

On objective examination, the Veteran had a mild right limp, with no toeing out.  The examiner noted an area on the medial aspect of the right lower extremity that protruded 1/2 to 1 centimeter outward and measured 5 centimeters circular, but also stated that a bony protrusion was not palpated.  The Veteran was able to demonstrate flexion of the right knee to 140 degrees with crepitus and extension to zero degrees.  He was able to perform repetitive motion six times, which did not result in pain or any change in range of motion.  His knees were stable and ligament tests were normal.  Examination of the right ankle did not reveal edema or tenderness to palpation.  He was able to demonstrate dorsiflexion of the right ankle to 20 degrees and plantar flexion to 40 degrees.  He was able to perform repetitive motion six times which resulted in mild discomfort but no change in range of motion.  

During the August 2010 VA examination, the Veteran reported having bilateral leg pain, with deformity, giving way, instability, pain, stiffness, weakness, and incoordination in the right ankle.  He denied having episodes of dislocation, subluxations or effusions, but he reported having weekly locking episodes.  He also reported having flare-ups on a weekly basis, during which he is unable to use the right ankle joint.  The Veteran walked with an antalgic gait and poor propulsion.  There was also evidence of abnormal weight bearing and abnormal shoe wear pattern.  The Veteran demonstrated normal range of motion in his right knee, with flexion to 140 degrees and extension to zero degrees.  There was objective evidence of panful motion on repetitive use, but no additional limitation of motion.  With respect to the right ankle, the Veteran was able to demonstrate dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  There was objective evidence of painful motion on repetitive use but no additional limitation of motion.  The final diagnosis was right ankle DJD with pain.  The examiner stated that the right ankle condition has significant effects on the Veteran's usual occupation.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not support the grant of an initial disability rating in excess of 10 percent for the service-connected right leg disability prior to April 29, 2010, as the evidence does not show the Veteran's associated/residual right knee and ankle conditions are any more than slight.  While the evidence shows the Veteran experiences pain, weakness, and fatigability in his right knee and ankle, the pertinent evidence shows the Veteran was able to demonstrate normal range of motion in his right knee during the time period in question, with only slightly limited range of motion in the ankle, which is limited to no less than 10 degrees in dorsiflexion and no less than 30 degrees in plantar flexion.  

The Board notes that the evidence appears to show the Veteran's right ankle symptoms increased in severity during the time period in question, as his range of motion decreased and he reported having weekly flare-ups of pain and locking episodes at the August 2010 VA examination.  However, the Board finds that these symptoms more nearly approximate a mild right ankle disability and are contemplated by the 10 percent rating currently assigned, as the most severe range of motion, which was reported at the August 2010 VA examination, is no more than slight and the evidence does not show that the reported ankle flare-ups or other symptomatology resulted in an overall functional impairment or disability that is more than slight.  Thus, an initial disability rating in excess of 10 percent for the service-connected right leg disability is not warranted.

In an effort to afford the Veteran the highest possible disability rating, the Board has evaluated the service-connected right leg disability under all other appropriate diagnostic codes.  However, the evidence does not show the Veteran experiences ankyosis of the knee or ankle, as he has consistently demonstrated movement, albeit limited, throughout the time period in question.  Therefore, DCs 5256 and 5270 are not for application in this case.  The Board also finds that DC 5257 is not for application in this case, as there is no lay or medical evidence of recurrent subluxation or lateral instability in his right knee during the time period in question.  

There is also no lay or medical evidence that the Veteran's service-connected right leg disability involves or is manifested by dislocated or symptomatic semilunar cartilage.  Therefore, DCs 5258 and 5259 are not for application in this case.  

In evaluating the Veteran's service-connected right leg disability based upon limitation of motion, the Board finds that the Veteran has consistently demonstrated normal range of motion in his right knee, including after repetitive motion.  Indeed, he has never demonstrated flexion limited to 60 degrees or extension to 5 degrees to warrant a compensable rating under the appropriate diagnostic codes and, thus, DCs 5260 and 5261 do not assist the Veteran in obtaining a rating in excess of 10 percent.  Likewise, as noted above, the Veteran has demonstrated only slightly limited range of motion in the ankle, which is shown to be limited to no less than 10 degrees in dorsiflexion and no less than 30 degrees in plantar flexion.  Accordingly, the Board finds the Veteran's limitation of motion in his right ankle is no more than moderate and, thus, warrants no more than 10 percent under DC 5271.  

Finally, the Board notes that the Veteran's right knee condition has never been shown to be manifested by genu recurvatum and that his right ankle condition has never been manifested by ankylosis of the subastragalar or tarsal joint, malunion of the os calsis or astragalus, or astragalectomy.  Therefore, DCs 5263, 5272, 5273, and 5274 are not for application in this case.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2013) and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require it to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain. 

In evaluating the Veteran's service-connected right leg disability under the criteria of DeLuca, supra, the Board notes the Veteran has only reported experiencing flare-ups of pain and locking episodes in his right ankle during the August 2010 VA examination, and he reported that he is unable to use his ankle joint during flare-ups.  The August 2012 VA examiner did not estimate the Veteran's functional loss during flare-ups or after repetitive use; however, the Board finds the Veteran is not prejudiced thereby.  Indeed, while the Veteran reported having no use of his ankle joint during flare-ups, the examiner noted there was no evidence of ankylosis in the right ankle and there was no objective evidence of pain or additional functional limitation after repetitive use.  Therefore, the Board finds that any additional functional limitation due to pain, fatigability, weakness, lack of endurance, and instability, including during flare-ups, is contemplated in the 10 percent rating currently assigned and that an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a rating in excess of 10 percent for service-connected residuals, right leg closed tibiofibular fracture, prior to April 29, 2010.  In evaluating this claim, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rating From April 29, 2010

In evaluating whether a disability rating higher than 20 percent is warranted for the Veteran's service-connected right knee disability from April 29, 2010, the Board notes that the pertinent evidence of record includes the April 2014 VA examination report.  The evidence record does not contain any VA outpatient treatment records dated after January 2014.  

During the February 2014 VA examination, the Veteran reported having stiffness and pain in his right lower leg and ankle, which is aggravated by prolonged sitting, as well as occasional right knee pain, which occurs after prolonged walking.  However, the Veteran reported that he walks for exercise but is unable to run.  The Veteran denied having flare-ups.  He was able to perform right knee flexion to 140 degrees and extension to zero degrees, with no objective evidence of painful motion.  Repetitive motion did not reveal any additional limitation of motion.  The examiner stated that the Veteran's functional limitation and impairment include disturbance of locomotion and tenderness to palpation in the right lower leg above the ankle.  There was normal muscle strength in knee flexion and extension, with normal stability tests.  There was no evidence or history of recurrent patellar subluxation or dislocation and no scars.  The examiner noted that the Veteran does not use assistive devices on his knee and also stated that it does not impact his ability to work.  

With respect to the right ankle, the Veteran was able to demonstrate plantar flexion to 45 degrees and dorsiflexion to 20 degrees, without objective evidence of painful motion.  There was no additional limitation of motion with repetitive use.  The examiner also stated there was no functional limitation or impairment of the ankle.  There was normal muscle strength in ankle plantar flexion and dorsiflexion, with normal instability tests.  The examiner noted that the Veteran does not use assistive devices and also stated that it does not impact his ability to work.  

With respect to both the right knee and ankle conditions, the February 2014 VA examiner stated that, because the Veteran was not having a flare-up on the day of the examination, it would only be speculative to report additional loss of range of motion and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  

At the outset, it appears that the RO increased the Veteran's disability rating to 20 percent based upon evidence showing increased, limited range of motion in the right ankle, as the August 20 rating decision reflects that the Veteran's right ankle was limited in dorsiflexion to 10 out of 20 degrees and in plantar flexion to 30 out of 50 degrees, with evidence of painful motion.  However, these findings are not documented in the February 2014 VA examination report, which reflects that the Veteran's range of motion was normal in his right knee and ankle at that examination.  Nevertheless, the Board will evaluate whether a rating in excess of 20 percent is warranted based upon the findings of the February 2014 VA examination, as reported in this decision above.  

In light of the evidence reported above, the Board finds a rating in excess of 20 percent is not warranted under DC 5262, as the pertinent evidence does not reflect that the Veteran's associated/residual right knee and ankle conditions are more than moderate.  Indeed, while the Veteran reported having stiffness and pain in his right lower leg, knee, and pain, he reported that he walks for exercise and he denied having flare-ups.  In addition, the Veteran demonstrated normal range of motion in his right knee and ankle, including after repetitive use, and the evidence shows he has normal muscle strength and stability in his right knee and ankle.  While the February 2014 VA examiner noted there was no functional limitation or impairment in the right ankle, he stated that the Veteran's functional limitation included disturbance of locomotion and tenderness to palpation in the right lower leg above the ankle.  Nevertheless, he stated that neither the right knee nor ankle impacted the Veteran's ability to work.  

In sum, the February 2014 VA examination reflects that the Veteran's service-connected right leg disability is manifested by a myriad of symptoms, including pain and stiffness; however, the evidence does not reflect that those symptoms result in any significant functional limitation or impairment, including limitation of motion, decreased muscle strength, or instability.  Accordingly, the Board finds the preponderance of the evidence does not support the award of a disability rating in excess of 20 percent under DC 5262.  

In fact, a disability rating in excess of 20 percent is not warranted under any other potentially applicable DC, as the Veteran has never been shown to manifest ankylosis of the right knee or ankle, right knee subluxation or instability, dislocated or symptomatic semilunar cartilage, or genu recurvatum.  There is also no evidence that his right ankle condition has never been manifested by ankylosis of the subastragalar or tarsal joint, malunion of the os calsis or astragalus, or astragalectomy.  In addition, the Veteran has demonstrated normal range of motion in his right knee and ankle and, thus, a higher rating is not warranted based upon limitation of motion of the knee or ankle.  Therefore, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5263, 5270, 5271, 5272, 5273, and 5274 are not for application in this case.  

With respect to the DeLuca factors, the Board notes that, since April 29, 2012, the Veteran has denied having flare-ups and there is no objective evidence of painful motion or additional limitation of motion after repetitive use.  Therefore, the Board finds that any additional functional limitation is contemplated by the 20 percent rating currently assigned and that an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a rating in excess of 20 percent for service-connected residuals, right leg closed tibiofibular fracture, from April 29, 2010.  In evaluating this claim, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the Veteran's service-connected right knee disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right knee disability is fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, swelling, and limited motion in the right knee and ankle are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right leg condition (including his right knee and ankle) during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the record does not reflect there is an additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran has worked as a chemical truck driver during the appeal period, although he reported working on a limited basis at the March 2009 VA examination, as his job involved climbing and walking.  The August 2010 VA examiner noted that the Veteran was unemployed at the time of that examination because he became insulin dependent and could not drive a truck and, in this context, the August 2010 VA examiner stated that the Veteran's right ankle disability has significant effects on his usual occupation.  Nevertheless, this evidence only shows that the right leg disability had some impact on the Veteran's ability to perform his duties as a truck driver, without any allegation or indication that the Veteran was rendered completely unemployable as a result of his service-connected right leg disability.  In addition, the February 2014 VA examiner stated that the Veteran's service-connected disability does not impact his ability to work, as there was no objective evidence of any functional impairment or limitation caused by the service-connected disability.  The Board notes it is likely that the Veteran's service-connected right leg disability (including the associated right knee and ankle conditions) would have some effect on his employability, given his complaints of pain and swelling in his right knee and ankle; however, the Board finds the occupational impairment caused by the Veteran's right knee disability is contemplated by the 10 and 20 percent ratings currently assigned.  As such, the evidence does not show that the Veteran is unable to obtain substantially gainful employment due to his service-connected right leg disability or the combined effects of his service-connected disabilities, and further discussion of a TDIU is not necessary. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals, right leg closed tibiofibular fracture, prior to April 29, 2010, is denied.  

Entitlement to a disability rating in excess of 20 percent for service-connected residuals, right leg closed tibiofibular fracture, from April 29, 2010, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


